department of the treasury employer_identification_number contact person - id contact telephone number uil internal_revenue_service p o box cincinnati oh number release date date date legend t name of organization u name of scholarship program v educational_institution w learning network z financial assistance program x y grant amount grant amount dear we have considered your request for advance approval of a grant-making program under sec_4945 g of the internal_revenue_code dated date our records indicate that you t were recognized as exempt from federal_income_tax under section c of the code and are classified as a private_foundation as defined in sec_509 your request states that t will operate a grant-making program identified as u that will be awarding scholarships to eligible individuals to be used for enrollment at early childhood educational institutions providing care and education for economically disadvantaged children from birth to age five including v within the w the purpose of the scholarships shail be to provide financial assistance to eligible families who demonstrate financial need in order to allow children of such families to attend early childhood educational institutions the amount of each scholarship will be designed to cover all or a portion of the fees required for enrollment of the scholarship recipient at such early childhood educational_institution to ensure that qualified potential applicants receive information concerning the availability of the scholarships t intends to notify designated representatives at v and other early childhood educational institutions and deliver applications to such designated representatives for distribution to eligible applicants in order to initially be eligible for a scholarship the parents of the applicant must fall below federal poverty guidelines and or receive z and ii demonstrate strength of character and initiative in overcoming obstacles and hardships the applicants shall be evaluated and the scholarships awarded by the selection committee on an objective and non-discriminating basis in accordance with the following criteria fi fi financial need of the parents and personal background and interviews with applicant's parents in determining the financial needs of the applicant the selection committee will consider among other things evidence of such parent s ’ ability to meet the expenses of the selected educational_institution the selection committee may also consider the ability of relatives of the applicant to pay such educational expenses or such other sources of financing as the selection committee may consider appropriate the selection committee may request supplemental information or verification of the financial circumstances described in the application including without limitation a copy of the federai income_tax return for the applicant's parent s for the immediately preceding tax_year the selection committee shall initially be comprised of five members - two members of the board_of directors of t one staff member of t and two independent committee members in order to qualify to be on the selection committee the person must at a minimum have a college degree and demonstrate an interest in providing educational opportunities to disadvantaged individuals and a commitment to the selection of grant recipients on the basis of objective and nondiscriminatory criteria each of the five members of the selection committee was nominated by a member of the board_of directors of t nomination for a replacernent member will be sought from the members of the board_of directors of t and will be considered based upon these same factors no member of the selection committee shall derive any private benefit directly or indirectly if certain potential recipients are selected over others no relative of a member of the selection committee or relative of any officer director trustee or substantial_contributor as defined in sec_507 of the code shall be eligible for financial aid from t no scholarship will be awarded to any individual who is considered a disqualified person’ as defined in sec_4946 a1 a of the code if a vacancy arises in the selection committee the amount of the scholarships will be determined on an annual basis at the discretion of the selection committee t initially plans to award up to five scholarships in an amount ranging between x and y per year per recipient however these amounts may change in future years and are subject_to the discretion of the selection committee scholarship funds will be delivered directly to the early childhood educational_institution attended by the recipient such funds will be delivered after t receives a bill from the institution establishing that the scholarship recipient is attending the institution delivered directly to the parent s of the scholarship recipient such funds will be delivered only after the the parent s of the scholarship recipient provides in some cases the scholarship funds may be in most cases the evidence of enrollment a copy of the invoice s to be paid and all other information required from the recipient by the selection committee in order to be eligible to renew or extend an existing scholarship a scholarship recipient must continue to be enrolled in an early childhood educational_institution and must have furnished all required reports to t t shall maintain case histories describing scholarship recipients including each recipient's name address the purpose of the award to the recipient the amount of each grant the manner of selection and the recipients’ relationship if any to officers board members or donors to t in addition t will maintain records of all information related to each individual grant including information obtained to evaluate the qualifications of potential grantees and all reports received pursuant to supervision procedures the selection committee will require periodic reports at least annually confirming each scholarship recipient's attendance at the early childhood educational_institution and detailing his or her progress and performance at the institution if the selection committee determines in those cases where the scholarship funds are delivered directly to the parent s of the scholarship recipient if the selection committee receives information including the submitted reports described above or the failure to submit such reports that all or any part of the scholarship funds are not being used in the furtherance of the scholarship purposes the selection committee shall take reasonable steps to investigate such information during the course of this investigation the selection committee shall withhold all further payments to that recipient that any part of a scholarship has been used for improper purposes the selection committee shall take all reasonable steps either to recover the diverted financial aid funds or to ensure the restoration of the diverted funds and the dedication of other scholarship funds held by the recipient for the intended purposes of the scholarship and shall withhold any further payments to the recipient after the selection committee becomes aware that a diversion may have taken place until the recipient has assured the selection committee that further diversion will not occur and the selection committee has required the recipient to take extraordinary precautions to prevent further diversions from occurring sec_4945 and of the cade impose certain excise_taxes on taxable_expenditures made by a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study unless such grant satisfies the requirements of subsection g sec_4945 of the code provides that sec_4945 shall not apply to individual grants awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance if it is demonstrated that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 and is to be used for study at an educational_organization described in sec_170 a i or other similar purposes by such individual the grant constitutes a prize or award which is subject_to the provisions of sec_74 if the recipient of such prize or award is selected from the general_public or the purpose of the grant is to achieve a specific objective produce a report or similar product or improve or enhance a musical scientific teaching or other similar capacity skill or talent of the grantee literary artistic sec_53_4945-4 of the regulations provides that to secure approval a private_foundation must demonstrate that i ii its grant procedure includes an objective and nondiscriminatory selection process such procedure is reasonably calculated to resuit in performance by grantees of the activities that the grants are intended to finance and the foundation plans to obtain reports to determine whether the grantees performed activities that the grants are intended to finance based on the information submitted and assuming your award programs will be conducted as proposed with a view to provide objectivity and nondiscrimination in making the awards we have determined that your procedures for granting the awards comply with the requirements contained in sec_4945 of the code and that awards granted in accordance with such procedures will not constitute taxable_expenditures within the meaning of sec_4945 in addition we have determined that awards made under your procedures are excludable from the gross_income of the recipients subject_to the limitations provided by sec_117 of the code this determination is conditioned on the understanding that there will be no material_change in the facts upon which it is based it is further conditioned on the premise that no grants will be awarded to foundation managers or members of the selection committee or for a purpose that is inconsistent with the purpose described in sec_170 of the code the approval of your award program procedures herein constitutes a one- time approval of your system standards and procedures designed to result in awards which meet the requirements of sec_4945 of the code this determination only covers the grant programs described above thus approval shall apply to subsequent award programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you are organized therefore you should maintain adequate_records and case histories so that any or all award distributions can be substantiated upon request by the intemal revenue service this determination is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as a precedent you must report any future changes in your grant making procedures please keep a copy of this letter in your permanent records we have sent a copy of this letter to your representative as indicated in your power_of_attorney if you have any questions please contact the person whose name and telephone number are shown above sincerely yours robert choi director exempt_organizations rulings and agreements
